DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “at least one penetrating opening” in line 7 and “the opening” in line 17.  It is not clear if these are meant to refer to the same openings or not.  Furthermore, the bent edges of the housing are required to make the insert opening smaller.  Figure 1 shows that the bent edges (6) create a shelf to support the insert, however, the openings within the insert are not decreased by the size of the bent edges.  The inserts make the opening in the housing and the wall smaller and that is how it will be examined. This renders the scope of the claim indefinite.  An appropriate correction is required.
Claims 1 and 13 recite the limitation "the length direction".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 15 recite the limitation "the width direction".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the silicone".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the outer perimeter".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 requires covering at least 50% length of the outer perimeter of said end.  Which end is being referred to, the first or the second?  Furthermore, what is meant by cover?  Cover can me extend over or be in a ready position.  The examiner also notes that the structural element is described in the specification as referring to cover plate (7).  Figure 1 show a large U-shaped opening in cover plate (7) that does not appear to cover the length of the outer perimeter.  This lack of clarity renders the scope of the claim indefinite.  An appropriate correction is required.
In re Claim 7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation at least 50% length, and the claim also recites preferably the whole length which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 recites the limitation "the cover plate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitations "the inner diameter" and "the outer diameter".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitations "the inward bent edges" associated with the second end.  There is insufficient antecedent basis for this limitation in the claim.  The previously mentioned inward bent edges were for the first end.
Claims 15 recites the limitation "the sheet materials of the insert".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 9, 11, and 13-15 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Israelson (U.S. 5,548,934).
In re Claim 1, Israelson teaches penetration device for cables, wires or pipes that pass through an opening (50)  in a wall, ceiling or floor with an insert, which comprises an intumescent material (62) and heat resistant flexible material layers (47,47’), wherein the intumescent material has is arranged between the heat resistant flexible material layers, the insert comprises at least one penetrating opening (49,82) for a cable, a wire or a pipe elongated through the width direction of the insert and a housing, which 
In re Claim 2, Israelson teaches that the intumescent material (62) and the heat resistant flexible material layers (47,47’) have are arranged substantially perpendicularly with respect to the length direction of the cable(s), wires(s) or pipe(s) (42).  (Figure 3)
In re Claim 3, Israelson teaches which outer casing (66) is at least partly perforated (by fasteners (74,74’).  (Figure 3).  These holes appear substantially in the whole circumference of the outer casing (66) as can be seen in Figure 4.
In re Claim 4, Israelson teaches the intumescent material (62,62’) is in a form of a sheet.  (Figure 3)
In re Claim 6, Israelson teaches multiple spacer elements (68,68’) that extend from the first end to the second end of the casing, any one of which can be considered a fixing flange.  (Figures 3,4)
In re Claim 7, Israelson teaches that the spacers (68,68’) with the inward bent edges (65,65’) are shown to be spaced/positioned at points around the entire length of the outer perimeter of a penetrating device end at housing plate (66).  (Figures 3, 4)
In re Claim 8, Israelson teaches that the structural element arranged to the second end of the outer casing comprises a cover plate (66) having an opening (70).  (Figures 3,4)
In re Claim 9, Israelson teaches that a gasket is attached to an inner cover plate (60).  This gasket is located between the cover plate (66) and fixing flange (68’).  (Figures 3,4)
In re Claim 11, Israelson teaches the housing is formed from two or more interconnected parts (66,68,68’).  (Figures 3,4)
In re Claim 13, Israelson teaches a sealing system at least two heat resistant flexible material layers (47,47’,46),an intumescent material (62) and a housing (66,68,68’), which comprises an outer casing having a first end and a second end in the length direction of the housing, wherein the first end comprises inward bent edges (65) to make an area of the opening of the first end smaller, and wherein the second end comprises a inward bent edges (65’) and/or a structural element to make an area of the opening of the second end smaller and the outer casing is at least partly perforated by fasteners (74,74’) and hole (70).   The inserts are supported by the bent edges (65,65’) and make the opening (50) in the wall and the opening in the casing (70) smaller by obstructing them.  (Figures 3,4)
In re Claim 14, Israelson teaches that the heat resistant flexible material layers (47,47’) and the intumescent material (62) form an insert arrangeable inside the outer 
In re Claim 15, Israelson teaches the insert comprises at least one penetrating opening (82) elongated through the width direction of the insert and a cutting (86) arranged between the penetration opening and the outer edge of the sheet materials of the insert.  (Figure 4)
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Bailey ((U.S. 4,894,966).
In re Claim 13, Bailey teaches  a sealing system at least two heat resistant flexible material layers (32,32.1,33,33.1,34,34.1),an intumescent material (30,30.1) and a housing (14,14.1), which comprises an outer casing (14,14.1) having a first end (8,8.1) and a second end (20,2.1) in the length direction of the housing, wherein the first end comprises inward bent edges (10) to make an area of the opening of the first end smaller, and wherein the second end comprises a structural element 12,12.1,22,22.1, 10) and/or a structural element to make an area of the opening of the second end smaller, and the outer casing is at least partly perforated (26).   (Figures 1,2)
In re Claim 14, Bailey teaches  that the heat resistant flexible material layers (32,32.1,33,33.1,34,34.1) and the intumescent material (30,30.1) form an insert arrangeable inside the outer casing of the housing, wherein the insert comprises two separate parts (30,32,34) and (30.1,33.1,34.1), each of the part comprises at least one 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 7, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Israelson (U.S. 5,548,934).
In re Claim 5, Israelson has been previously discussed but does not teach flexible material layers (47,47’) formed from silicone, silicon rubber, or polyurethane.  It would have been obvious to one having ordinary skill in the art to use silicone, silicon rubber, or polyurethane since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 
In re Claim 7, Israelson has been previously discussed.  As was stated Israelson teaches bent edges (65,65’) at the first and second ends.  As was stated above, the spacers are positioned at points around the entire length of the outer perimeter of the end of the penetration device which is greater than 50%.  However, should the applicant disagree and argue for a continuous cover, replacing the multiple spacers (68,68’) with a continuous spacer would be obvious to one of ordinary skill in the art at the time of filing as this would provide for increased support and structural integrity.  There would be one larger spacer instead of multiple smaller spacers.  Changes in thickness involve changes in size, shape, and proportion which have been held to involve only routine skill in the art.  In re Rose, 105 USPQ 137; In re Dailey, 149 USPQ 47 (CCPA 1966); In re Reese, 129 USPQ 402.
In re Claim 10, Israelson has been previously discussed.  But does not specifically teach that the heat resistant flexible material layers (47,47’,46) are of a different color than the intumescent material (60).  However, this would be obvious to one of ordinary skill in the art at the time of filing as it would be a matter of design choice.  Furthermore, they are made from different materials with layer (46), made from insulators such as fiberglass or mineral wool rather than an intumescent material.  Therefore, it if more likely that the material be of different colors.  Even if the colors were similar, it would be highly improbable that they would be of the exact same hue or shade. 
In re Claim 12, Israelson has been previously discussed but does not teach that the heat resistant flexible material layers (47,47’) is greater than the outer diameter of the intumescent material.  However, this would be obvious to one of ordinary skill in the art at the time of filing since changes in size, shape, and proportion which have been held to involve only routine skill in the art.  In re Rose, 105 USPQ 137; In re Dailey, 149 USPQ 47 (CCPA 1966); In re Reese, 129 USPQ 402.  A larger material layer outer diameter would allow for more insulative material (46) to be place around the pipe hole to mitigate against heat loss,
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633